TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00224-CV



                                  Jeffrey Lee Hoyle, Appellant

                                                 v.

                   Sheriff William Baird and Margarette Smith, Appellees


   FROM THE DISTRICT COURT OF RUNNELS COUNTY, 119TH JUDICIAL DISTRICT
          NO. 14,294, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jeffrey Hoyle appealed from a final order that was signed on April 3, 2008.

On August 19, 2008, this Court notified Hoyle that his brief was overdue and that his failure to file

a motion for extension of time by August 29, 2008, would result in the dismissal of his appeal for

want of prosecution. To date, Hoyle has not responded to this Court’s notice. Accordingly, we

dismiss this appeal for want of prosecution.



                                               __________________________________________

                                               Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed for Want of Prosecution

Filed: October 3, 2008